Order entered September 20, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00229-CV

                   KELVIN SMITH AND ANGELIA SMITH, Appellants

                                              V.

                          PONNACHAN OONNOONNI, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-05269-E

                                          ORDER
        Before the Court is appellants’ September 19, 2017 motion to extend time to file brief.

We GRANT the motion to the extent we ORDER the brief be filed no later than October 23,

2017.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE